Filed 1/30/14 P. v. Fowler CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C073380

         v.                                                                      (Super. Ct. No. 62119658)

GARY LEE FOWLER,

                   Defendant and Appellant.




         Appointed counsel for defendant Gary Lee Fowler asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436 (Wende ).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Because the matters were resolved by plea, the facts are taken from the stated
factual basis contained in the plea.



                                                             1
         In late January 2013, defendant stole a Chrysler van from Enterprise Rent-A-Car.
Defendant had also sustained a prior strike conviction for assault with a deadly weapon or
by means of force likely to produce great bodily injury and had served two prior prison
terms.
         Defendant pleaded no contest to unlawfully driving or taking a motor vehicle
(Veh. Code, § 10851, subd. (a)) and admitted the prior strike allegation (Pen. Code,
§§ 1170.12, subds. (a)-(d); 667, subds. (b)-(i))1 and the two prior prison term
enhancements (§ 667.5, subd. (b)). The trial court dismissed the remaining counts
against defendant.
         The trial court denied probation and sentenced defendant to the stipulated
aggregate term of six years in state prison, awarded defendant 69 days of presentence
custody credit, and ordered him to pay a $600 restitution fund fine (§ 1202.4), $600
parole revocation fine suspended unless parole is revoked (§ 1202.45), a $40 court
operations fee (§ 1465.8, subd. (a)(1)), and a $30 court facilities assessment (Gov. Code,
§ 70373). Defendant did not obtain a certificate of probable cause.
                                               II
         Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.




1 Undesignated statutory references are to the Penal Code.


                                               2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.


                                                              MAURO                  , J.


We concur:


             NICHOLSON                  , Acting P. J.


             ROBIE                      , J.




                                               3